PER CURIAM.
DISMISSED. See Hernando County v. Leisure Hills, Inc., 648 So.2d 257 (Fla. 5th DCA 1994) (determining that order reserving jurisdiction to determine damages is non-final); Amendments to Fla. R. App. P., 780 So.2d 834 (Fla.2000) (repealing former rule 9.130(a)(3)(C)(iv), which allowed interlocutory review of orders determining liability in favor of a party seeking affirmative relief); see also Demont v. Demont, 24 So.3d 699 (Fla. 1st DCA 2009) (dismissing appeal rather than allowing lower court to enter a final order where an indeterminate amount of judicial labor remained to be done before a final order could be entered).
ROBERTS, WETHERELL, and ROWE, JJ., concur.